This case is here on reserved constitutional questions from the District Court of Lincoln County. It was filed on June 11, 1927. No briefs have been filed in the case in accordance with Rule 18 of this court, which in such case requires the party holding the affirmative to file a brief within twenty days after the papers are filed in this court and requires the opposing party to file a brief within twenty days thereafter. Nothing whatever has been done by either party which in any way indicates any intention to prosecute the action. The case is accordingly dismissed for want of prosecution. 4 C.J. 591.
Dismissed. *Page 475